Chadwick, J.
(concurring)—I concur in the result, but I believe the cases discussed by the court have no application to the facts of this case as revealed by the testimony. With the exception of the Hinckley case, they are cases where damages had resulted to abutting lots. The appellants in this case do not come within the law defining the rights of an abutting owner, nor is the city privileged to .claim the benefit of establishing an original grade. The rights and liabilities of appellants, as “abutting owners,” and of the city *273were all absorbed in the grading and improvement of Arrow-smith avenue, the street abutting their property.
The damages in this cáse are recoverable under the general rules of law, just as appellants would have been entitled to recover if the city had operated a quarry three hundred feet away and had negligently blasted debris upon their property. The grading, which ultimately resulted in damage to appellants’ property, was done on a street three hundred feet away. By gradual waste and recession, or “travelling,” as suggested by one witness, the slide finally invaded and undermined appellants’ lots. The testimony shows that the character of the property was such that the city knew, or ought to have known, that its plan was defective, in that it did not provide any method or means of counteracting the natural gravitation of the peculiar clay strata through which the cut was made. It is for this reason, and not because appellants are to be treated as abutting owners who have suffered from the negligent construction of the street, that I concur in the judgment of the court.